[Cite as Jones v. Jones, 2022-Ohio-1986.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 ANDREW JONES,                                    :

        Appellant,                                :     CASE NO. CA2021-05-045

                                                  :            OPINION
     - vs -                                                     6/13/2022
                                                  :

 JULIE JONES, et al.,                             :

        Appellees.                                :




              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                              Case No. 15DR37777


Andrew Jones, pro se.

Julie Jones, pro se.

David P. Fornshell, Warren County Prosecuting Attorney, and Andrew M. Ritchie, Assistant
Prosecuting Attorney, for appellee, Warren County Child Support Enforcement Agency.


        S. POWELL, P.J.

        {¶ 1} Appellant, Andrew Jones ("Father"), appeals from the decision of the Warren

County Court of Common Pleas, Domestic Relations Division, overruling his objection to a

magistrate's decision denying his motion to expunge and/or seal the record of his arrest for
                                                                       Warren CA2021-05-045

failing to appear on a charge of failure to pay child support, as well as several civil contempt

findings related to his failure to pay child support, following his divorce from his now ex-wife,

appellee, Julie Jones ("Mother"). For the reasons outlined below, we affirm the domestic

relations court's decision.

                              Father's Status as a Pro-Se Litigant

       {¶ 2} Before setting forth the relevant facts, we find it necessary to address Father's

request that this court to grant him leeway for his "shortcomings in format and presentation"

due to his lack of "formal legal training necessary to more perfectly present my issues."

"[W]e allow pro se litigants 'reasonable leeway' in their pleadings so as to decide the issues

on the merits." New Falls Corp. v. Pierson, 12th Dist. Clermont No. CA2013-03-023, 2014-

Ohio-567, ¶ 6. However, although we allow pro se litigants reasonable leeway in their

pleadings, something the record indicates this court actually did for Father in this case, pro

se litigants like Father "are expected, as attorneys are, to abide by the relevant rules of

procedure and substantive laws, regardless of their familiarity with the law." Fontain v. H&R

Cincy Props., LLC, 12th Dist. Warren No. CA2021-02-015, 2022-Ohio-1000, ¶ 26, citing

Ditech Fin., L.L.C. v. Ebbing, 12th Dist. Butler No. CA2018-09-182, 2019-Ohio-2077, ¶ 18.

       {¶ 3} Pro se litigants like Father are also "not to be accorded greater rights and

must accept the results of their own mistakes and errors, including those related to correct

legal procedure." Cox v. Zimmerman, 12th Dist. Clermont No. CA2011-03-022, 2012-Ohio-

226, ¶ 21. Therefore, although he appears in this case as a pro se litigant, this court will

hold Father "to the same obligations and standards set forth in the appellate rules that apply

to all litigants." Adena at Miami Bluffs Condominium Owners' Assn., Inc. v. R. Hugh

Woodward, 12th Dist. Warren No. CA2020-08-044, 2021-Ohio-3872, ¶ 20, citing Bowles v.

Singh, 12th Dist. Clermont No. CA99-10-094, 2000 Ohio App. LEXIS 3410, *5 (July 31,

2000). Accordingly, while we previously allowed Father reasonable leeway in his pleadings,

                                               -2-
                                                                             Warren CA2021-05-045

Father's request that this court grant him any additional leeway given his status as a pro se

litigant is denied.

                                  Facts and Procedural History

       {¶ 4} This case is just the next chapter in what the domestic relations court

classified in its October 12, 2018 decision restricting Father's access to his two children as

"a sad case that has, by far, involved the most litigation in the history of this Court," most of

which has been the result of Father filing numerous "complex motions that twist and turn

between a multitude of issues" that are "generally incomprehensible."                    This includes

Father's motion at issue in this case; a motion Father filed with the domestic relations court

on September 24, 2020 requesting it expunge and/or seal the record of his arrest for failing

to appear on a charge of failure to pay child support and several civil contempt findings

related to his failure to pay child support.

       {¶ 5} To support his motion, Father cited to the now former R.C. 2953.32(A).1 R.C.

2953.32(A) is part of Ohio's statutory structure used for sealing the record of a conviction.

"Pursuant to that statute, an 'eligible offender' convicted of a misdemeanor could file an

application to seal the record of his or her conviction one year after the offender's final

discharge." State v. Longworth, 12th Dist. Butler No. CA2021-02-015, 2021-Ohio-4538, ¶

4. A hearing on Father's motion to expunge and/or seal the record was held before a

domestic relations court magistrate on November 17, 2020. Following this hearing, on

December 3, 2020, the magistrate issued a decision recommending the domestic relations

court deny Father's motion in its entirety.

       {¶ 6} To support its recommendation, the magistrate noted the statute Father relied

upon, R.C. 2953.32(A), was not applicable to this case since "Father was not convicted of



1. R.C. 2953.32(A)(1) was amended by 2019 SB 10 effective April 7, 2021 and by 2019 HB 1 effective April
12, 2021. R.C. 2953.32(C) was also amended by 2019 HB 431 effective April 12, 2021.
                                                   -3-
                                                                     Warren CA2021-05-045

a misdemeanor for failure to pay child support." The magistrate also noted, in pertinent

part, the following:

              Moreover, even if Section 2953.32 applied, this Magistrate finds
              that Father's request would still be denied based on Father's
              continued and ongoing failure to pay child support. Indeed
              Section 2953.32(C)(1)(c) directs the Court to examine whether
              the applicant seeking expungement has be[en] "rehabilitated" to
              the "satisfaction of the Court." Father's continued failure to pay
              child support indicates that Father has not been "rehabilitated."

       {¶ 7} On December 17, 2020, Father filed an objection to the magistrate's decision.

As part of his objection, Father argued that R.C. 2953.32(A) should apply to this case

because he found it "clear that the intent of the legislatures by creating expungement and

sealing of the record type rules for both misdemeanors and felonies" also "intended that all

jailable offences and other lifelong damaging records of contempt of court/bankruptcy/other

[should] eventually be removable too." Father also argued that assisting "the future to

happen better" through the application of R.C. 2953.32(A) to this case by removing,

expunging, and sealing "all of these contempt of court entries from all the records" would

help him "put the past behind" him so that "it can truly become the past."

       {¶ 8} On April 7, 2021, the domestic relations court issued a decision overruling

Father's objection to the magistrate's decision in full. In so holding, the domestic relations

court noted that it was adopting the magistrate's December 3, 2020 decision "as if fully

rewritten [t]herein." This includes the magistrate's decision finding the now former R.C.

2953.32(A) was not applicable to this case since "Father was not convicted of a

misdemeanor for failure to pay child support." This also includes the magistrate's decision

finding that, even if R.C. 2953.32(A) did apply to this case, "Father's request would still be

denied based on Father's continued and ongoing failure to pay child support."

       {¶ 9} In reaching this decision, the domestic relations court noted that Father had

failed to file a transcript of the November 17, 2020 hearing on Father's motion to expunge

                                             -4-
                                                                         Warren CA2021-05-045

and/or seal the record. In so doing, the domestic relations court referred to the language

set forth in Civ.R. 53(D)(3)(b)(iii), which provides:

                 An objection to a factual finding, whether or not specifically
                 designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall
                 be supported by a transcript of all the evidence submitted to the
                 magistrate relevant to that finding or an affidavit of that evidence
                 if a transcript is not available

       {¶ 10} On May 6, 2021, Father filed a notice of appeal. In that notice, Father

specifically stated that he was appealing from the domestic relations court's April 7, 2021

decision overruling his objection to the magistrate's December 3, 2020 decision denying his

motion to expunge and/or seal the record of his arrest for failing to appear on a charge of

failure to pay child support and several civil contempt findings related to his failure to pay

child support.

                        Father's Appeal and Ten Assignments of Error

       {¶ 11} Father's appeal now properly before this court for decision, Father has raised

ten assignments of error for review. Within his ten assignments of error, Father raises a

variety of issues that he claims are all "linked to other trials/hearings" that are "interwoven

into the history of events" that started approximately ten years ago that have "now hit at

least 7 courts with many associated case numbers to date." However, while the issues

raised by Father makes clear that he would like this court to resolve all of the alleged

injustices he claims occurred over the past several years, which includes, among other

things, fixing the apparent "postal slow-down" that happened after Louis DeJoy took office

as the United States Postmaster General and to "properly scold" the Warren County

Prosecutor's Office, the Warren County Child Support Enforcement Agency, and the

Warren County Domestic Relations Court for not being "more respectful" to him given his

designation as a vexatious litigator, this court's authority to act is limited by Article IV,

Section 3(B)(2), of the Ohio Constitution and App.R. 12(A)(1).

                                                 -5-
                                                                     Warren CA2021-05-045

       {¶ 12} Pursuant to Article IV, Section 3(B)(2), of the Ohio Constitution, this court

"shall have such jurisdiction as may be provided by law to review and affirm, modify, or

reverse judgments or final orders of the courts of record inferior to the court of appeals

within the district * * *." To that end, and in accordance with App.R. 12(A)(1), on an

undismissed appeal, this court shall do all of the following:

               (1) Review and affirm, modify, or reverse the judgment or final
               order appealed;

               (2) Determine the appeal on its merits on the assignments of
               error set forth in the briefs under App.R. 16, the record on
               appeal under App.R. 9, and, unless waived, the oral argument
               under App.R. 21; and

               (3) Unless an assignment of error is made moot by a ruling on
               another assignment of error, decide each assignment of error
               and give reasons in writing for its decision.

       {¶ 13} Therefore, while we understand Father would prefer this court had

significantly more authority to act, when applying Article IV, Section 3(B)(2), of the Ohio

Constitution and App.R. 12(A)(1) to the case at bar, and upon review of Father's notice of

appeal, this court's authority is limited to reviewing the domestic relations court's April 7,

2021 decision overruling Father's objection to the magistrate's December 3, 2020 decision

denying his motion to expunge and/or seal the record. To the extent Father claims this

court has far greater authority to act, or the authority to act beyond the powers set forth in

Article IV, Section 3(B)(2), of the Ohio Constitution and App.R. 12(A)(1), Father's claim

lacks merit.

           Review of the Domestic Relations Court's April 7, 2021 Decision

       {¶ 14} As noted above, in its April 7, 2021 decision, the domestic relations court

noted that it was adopting the magistrate's decision "as if fully rewritten [t]herein." This

included the magistrate's decision finding R.C. 2953.32(A), Ohio's statute for sealing the

record of a conviction, was not applicable to the case at bar since "Father was not convicted

                                             -6-
                                                                          Warren CA2021-05-045

of a misdemeanor for failure to pay child support." Reviewing this decision de novo, which

we do with all questions of law, we find no error in the domestic relations court's decision.

This is because, based on the plain wording of the statute, R.C. 2953.32(A) only applies to

"eligible offenders" who were convicted of a misdemeanor offense. Father, having never

been convicted of a misdemeanor failure to pay child support offense, was therefore not an

"eligible offender" as that term is defined by R.C. 2953.31(A)(1). To the extent Father claims

otherwise, and to the extent Father's believes R.C. 2953.32(A) should apply to "all jailable

offences and other lifelong damaging records of contempt of court/bankruptcy/other,"

Father's claims lack merit.

       {¶ 15} We also find no merit to Father's claims challenging the domestic relations

court's decision factual finding that, even if R.C. 2953.32(A) did apply, "Father's request

would still be denied based on Father's continued and ongoing failure to pay child support."

This is because, as the record indicates, Father failed to file a transcript of the November

17, 2020 hearing held when objecting to the magistrate's December 3, 2020 decision. It is

well established that, pursuant to Civ.R. 53(D)(3)(b)(iii), "a party challenging the factual

findings of a magistrate is required to provide the trial court with a transcript of the hearing

before the magistrate to support the objections." Hughes v. Lanham, 12th Dist. Warren

CA2003-10-108, 2004-Ohio-7142, ¶ 43. "When a party objecting to a magistrate's decision

fails to file a transcript or affidavit of evidence as required by Civ.R. 53(D)(3)(b)(iii), the trial

court is free to adopt the magistrate's findings without further consideration of the

objections." Bucher v. Bucher, 12th Dist. Fayette No. CA2021-08-019, 2022-Ohio-429, ¶

12.

       {¶ 16} Under these circumstances, we must presume the regularity of the

proceedings below and affirm the domestic relations court's decision. See e.g., Swanson

v. Swanson, 6th Dist. Wood No. WD-20-005, 2020-Ohio-3754, ¶ 23 ("because there is no

                                                 -7-
                                                                     Warren CA2021-05-045

transcript from the August 14, 2019 hearing, we must presume the regularity of the

proceedings"). In reaching this decision, we note that in his brief Father has moved this

court to order, without charge to him, the "preparation of transcripts for those hearings that

reference the various topics presented." However, when reviewing a lower court's decision

to adopt a magistrate's recommendation, this court "is precluded from considering evidence

not before the court below." Herbert v. Herbert, 12th Dist. Butler No. CA2011-07-132, 2012-

Ohio-2147, ¶ 15. Therefore, because this court cannot add matter to the record before it,

Father's motion requesting this court order the preparation of the transcripts he believes are

necessary to support his appeal is denied. The same holds true as it relates to Father's

other various motions and requests presented in his brief and not explicitly addressed by

this court within this opinion.

                                         Conclusion

       {¶ 17} For the reasons outlined above, and finding no merit to any of the arguments

raised by Father herein in support of his ten assignments of error, Father's ten assignments

of error lack merit and are overruled.

       {¶ 18} Judgment affirmed.


       HENDRICKSON and BYRNE, JJ., concur.




                                             -8-